UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 11-K FOR ANNUAL REPORTS OF EMPLOYEE STOCK PURCHASE, SAVINGS AND SIMILAR PLANS PURSUANT TO SECTION 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 (Mark One): xAnnual report pursuant to Section 15(d) of the Securities Exchange Act of 1934 For the fiscal year ended June 30, 2011 OR o Transition report pursuant to Section 15(d) of the Securities Exchange Act of 1934 For the transition period from to Commission file number 001-05571 A.Full title of the plan and the address of the plan, if different from that of the issuer named below:RadioShack 401(k) Plan B.Name of issuer of the securities held pursuant to the plan and the address of its principal executive office:RadioShack Corporation, 300 RadioShack Circle, Mail Stop CF5-327, Fort Worth, Texas 76102 1 RADIOSHACK 401(k) PLAN FINANCIAL STATEMENTS At June 30, 2011 and June 30, 2010 and For the Plan Years Ended June 30, 2011 and June 30, 2010 Supplemental Schedule at June 30, 2011 2 RADIOSHACK 401(k) PLAN INDEX TO FINANCIAL STATEMENTS AND SUPPLEMENTAL SCHEDULE Page Number REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM 4 FINANCIAL STATEMENTS: Statements of Net Assets Available for Benefits 5 Statements of Changes in Net Assets Available for Benefits 6 Notes to Financial Statements 7 SUPPLEMENTAL SCHEDULE: Form 5500 Schedule H, line 4i - Schedule of Assets (Held at End of Year) 13 Other schedules required by 29 CFR 2520.103-10 of the Department of Labor’s Rules and Regulations for Reporting and Disclosure under the Employee Retirement Income Security Act of 1974 have been omitted because they are not applicable. 3 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Administrative Committee of the RadioShack 401(k) Plan We have audited the accompanying statements of net assets available for benefits of the RadioShack 401(k) Plan as of June 30, 2011 and 2010, and the related statements of changes in net assets available for benefits for the years then ended.These financial statements are the responsibility of the Plan’s management.Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement.The Plan is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting.An audit includes consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Plan's internal control over financial reporting.Accordingly, we express no such opinion.An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation.We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the net assets available for benefits of the RadioShack 401(k) Plan as of June 30, 2011 and 2010, and the changes in its net assets available for benefits for the years then ended in conformity with accounting principles generally accepted in the United States of America. Our audits were performed for the purpose of forming an opinion on the basic financial statements taken as a whole.The supplemental schedule of Form 5500, Schedule H, Line 4i – Schedule of Assets (Held at End of Year) is presented for the purpose of additional analysis and is not a required part of the basic financial statements but is supplementary information required by the Department of Labor’s Rules and Regulations for Reporting and Disclosure under the Employee Retirement Income Security Act of 1974.The supplemental schedule is the responsibility of the Plan’s management.The supplemental schedule has been subjected to the auditing procedures applied in the audit of the basic financial statements and, in our opinion, is fairly stated in all material respects in relation to the financial statements taken as a whole. /s/Whitley Penn LLP Fort Worth, Texas December 12, 2011 4 RADIOSHACK 401(k) PLAN STATEMENTS OF NET ASSETS AVAILABLE FOR BENEFITS As of June 30 Assets Investments at fair value Investments in common and collective trust funds $ $ Mutual funds Common stock Total investments Receivables Notes receivable from participants Employer receivables Total receivables Non-interest bearing cash 0 Net assets available for benefits $ $ The accompanying notes are an integral part of these financial statements. 5 RADIOSHACK 401(k) PLAN STATEMENTS OF CHANGES IN NET ASSETS AVAILABLE FOR BENEFITS For the Plan Years Ended June 30 Investment income (loss): Dividends $ $ Net appreciation (depreciation) in fair value of assets Total investment income (loss) Participant loan interest Contributions: Participants Employer Total contributions Deductions: Benefits paid to participants ) ) Administrative expenses ) ) Total deductions ) ) Transfer assets to RadioShack Puerto Rico 1165(e) Plan 0 ) Net increase in net assets available for benefits Net assets available for benefits at beginning of period Net assets available for benefits at end of period $ $ The accompanying notes are an integral part of these financial statements. 6 RADIOSHACK 401(k) PLAN NOTES TO FINANCIAL STATEMENTS 1. Description of the Plan The following description of the RadioShack 401(k) Plan (the “Plan”) provides only general information.Participants should refer to the Summary Plan Description, which also constitutes the Plan’s prospectus, for a more complete description of the Plan’s provisions. General The Plan is a defined contribution employee benefit plan covering eligible employees of RadioShack Corporation and its divisions and subsidiaries (the “Company” or “RadioShack”).The Plan is an individual account plan with multiple, participant-directed investment options and is intended to conform to and qualify under Section 401 of the Internal Revenue Code (the “Code”), as amended.The Plan is subject to the provisions of the Employee Retirement Income Security Act of 1974, as amended (“ERISA”). At June 30, 2011 and June 30, 2010, there were 3,257 and 3,515 employees of the Company participating in the Plan and 16,232 and 16,930 employees eligible to participate, respectively.The Plan is fully participant directed, and available investments consist of RadioShack common stock, registered investment companies, common and collective trust funds, and money market funds. Administration The Plan is administered by an Administrative Committee appointed by the Board of Directors of the Company.The Company’s Board of Directors has appointed Wells Fargo Bank, National Association (“Wells Fargo”) as the Plan’s trustee. Eligibility An employee is eligible to participate in the Plan on the one year anniversary of the date employment with the Company began, provided, however, if he or she has not completed a year of service prior to the one year anniversary of the employment commencement date, he or she will not be eligible to participate in the Plan until they do so.A “year of service” means a consecutive twelve month period during which he or she completes at least 1,000 hours of service with RadioShack.An “hour of service” is each hour for which one is entitled to be paid by the Company (1) for the performance of duties, (2) due to vacation, holiday, illness, incapacity (including disability), layoff, jury duty, or other similar reason, or (3) as back pay either awarded or agreed to by the Company. Participant Contributions Through authorized payroll deductions, participants may contribute, on a pre-tax basis, up to 75%, in increments of 1%, of their annual compensation.During the Plan year ended June 30, 2011, in accordance with the provisions of the Code, participants generally could not elect more than $16,500 in pre-tax contributions during the 2011 calendar year.Participants who were age 50 and over in 2011 were permitted to contribute additional “catch-up” contributions of up to $5,500 during the calendar year. Participants may direct their contributions into various investment options.Participants may elect to allocate their total contributions to the various investment options in increments of 1% and may change their investment options daily, subject to certain restrictions on such changes imposed by the Plan’s investment funds. Participants are not subject to federal income taxation on their contributions and earnings on Plan investments until withdrawn from the Plan. Distributions from another qualified plan can be transferred into the Plan.During the Plan year ended June 30, 2011, rollover accounts in the amount of $910,252 were transferred into the Plan and are included in participant contributions on the statements of changes in net assets available for benefits. Company Contributions All Company contributions are discretionary and may change or be suspended in future years.Through June 30, 2011, the Company contributed an amount to each participant’s account maintained under the Plan equal to 100% of the participant’s contributions up to 4% of his or her annual compensation.Company contributions are made directly to the Plan, are made in cash, and are invested in accordance with the Plan. 7 Participant Accounts Each participant’s account is credited or debited with the participant’s contribution and allocations of (1) the Company’s discretionary matching contribution, and (2) Plan earnings or losses.Allocations are based on the participant’s contribution or number of shares held, as defined by the Plan.The benefit to which a participant is entitled is the benefit that can be provided from the participant’s vested account. Vesting Effective July 1, 2006, active participants own 100% of the balance in their Plan accounts, including their matching account. Benefits Paid to Participants Participants who withdraw from the Plan may receive the vested portion of their accounts under one of four withdrawal methods summarized as follows: (a) Single lump sum payment in cash; (b) Part cash and part securities; (c) If account balance exceeds $5,000, monthly installments not to exceed ten years; or (d) A direct rollover to an eligible retirement plan. Forfeited Accounts Forfeited amounts include non-vested accounts of terminated participants (prior to July 1, 2006) and unclaimed benefit payments as described in the Plan document.Forfeitures are used to reduce employer contributions.A total of $11,992 was forfeited and used to offset employer contributions for the Plan year ended June 30, 2011.At June 30, 2011 and June 30, 2010, unallocated forfeited balances totaled $277 and $2,538, respectively. Loans to Participants The Plan may make a loan to a participant in an amount that is not less than $1,000and, when added to the outstanding balance of all other loans to the participant under the Plan, does not exceed the lesser of $50,000 or 50% of the value of the participant’s vested account.As of July 1, 2009, participants may not have more than two loans outstanding at any one time, provided however, they may have more than two but not more than four loans outstanding on or after July 1, 2009, if those loans were outstanding on June 30, 2009.Additionally, no loan may exceed an amount that would cause the total of principal and interest payments on all outstanding loans to exceed 25% of the participant’s regular payroll period earnings.Loans are repaid through authorized payroll deductions.The term of the loan must be at least six months (or multiples thereof) and may not exceed five years.The loans are collateralized by the balance in the participant’s vested account and bear interest at rates fixed by the Administrative Committee.The determination of these rates is typically based upon the Prime Rate plus one percent (1%) as published in the Wall Street Journal on the first business day of each month.However, the Administrative Committee may, from time to time in its discretion, utilize other standards to set interest rates and change the rates for loans.For the Plan years ended June 30, 2011 and 2010, interest rates on participant loans ranged from 4.25% to 10.50%. Plan Termination Although it has not expressed any intent to do so, the Company has the right under the Plan to discontinue its contributions at any time, as well as the right to terminate the Plan, subject in each case to the provisions of ERISA. 2. Summary of Significant Accounting Policies Basis of Accounting The Plan’s accompanying financial statements have been prepared in conformity with accounting principles generally accepted in the United States of America (“GAAP”). 8 Use of Estimates The preparation of financial statements in conformity with GAAP requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the changes in net assets available for benefits during the reporting period.Actual results could differ from those estimates. Investment Valuation and Income Recognition The Plan’s investments are stated at fair value in the accompanying statements of net assets available for benefits.Shares of registered investment companies are valued at quoted market prices, which represent the net asset value (“NAV”) of shares held by the Plan at year end.Common stock is valued at its closing market price.Common and collective trust funds are valued based on the NAV of the underlying investments.Purchases and sales of securities are recorded on a trade date basis.Dividends are recorded on the ex-dividend date and interest income is recorded on the accrual basis. Fair Value Measurement Fair value is defined as the price that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date.The Financial Accounting Standards Board (“FASB”) ASC No. 820, Fair Value Measurements and Disclosures, establishes a framework for measuring fair value.The framework provides a hierarchy that prioritizes the inputs to valuation techniques used to measure fair value.The highest priority, Level 1, is given to unadjusted quoted prices in active markets for identical assets or liabilities.The lowest priority, Level 3, is assigned to unobservable inputs.The three levels are described as follows: Level 1. Inputs are unadjusted quoted prices for identical assets or liabilities in active markets.Level 1 assets within the Plan are valued at the published price in active markets (NYSE, NASDAQ, or the Chicago Board of Trade). Level 2. Inputs include quoted prices for similar assets or liabilities in active markets; quoted prices for identical or similar assets or liabilities in inactive markets; and inputs other than quoted prices that are observable for the asset or liability.Common and collective trust funds representing Level 2 assets are valued at the NAV of shares held by the Plan at year end.Some of these investment funds impose a redemption fee if participant accounts are moved in and out within a defined time period.However, there are no other restrictions on the redemption of these common collective trust funds at NAV. Level 3. Valuation inputs are unobservable (supported by little or no market activity) and significant to the fair value measurement.As a result of the reclassification of participant loans to receivables, the Plan has no Level 3 investments. The calculations described above may produce a fair value that may not be indicative of net realizable value or reflective of future fair values.Furthermore, while the Plan believes its valuation methods are appropriate and consistent with other market participants, the use of different methodologies or assumptions to determine the fair value of certain financial instruments could result in a different fair value measurement at the reporting date.Below are the Plan’s financial instruments carried at fair value on a recurring basis as of June 30. June 30, 2011 Level 1 Level 2 Total Investments in common and collective trust funds $
